DETAILED ACTION
Claims 1-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to further highlight key features of the disclosed invention such that the claims distinguish from the prior arts of record. More specifically, the claims have been amended to suggest “determining, by the first computing device and based on the levels indicated in the plurality of messages, a level of the first computing device within the wired hierarchical network”. That is, the invention requires the first computing device to be able to determine its own level within the hierarchy based on a plurality of messages received. The closest prior arts identified is as follow:
Jain et al. (US 20140105029):  Jain teaches a method and system for detecting cabling errors in communication networks. Jain disclosed a method comprising receiving a link layer advertisement message, comparing information in the link layer advertisement with connectivity information stored at the network device, and based on the comparison, determining whether there is a cabling error between the network device and a link peer transmitting the link layer advertisement. However, in the Jain disclosure, the network devices do not determine their own level within the hierarchy of the network from any received message since each network device is already assigned a tier level prior to receiving any message, and therefore already know its tier level. Furthermore, while Jain suggests a method for provisioning a network device based on the 
Jones (US 20180183656): Jones is directed to a distributed wireless network such as an ad-hoc network adapted to perform network fault recovery when a failure is detected on the network by selecting new candidate element. Jones teaches a method comprising receiving one or more election messages at a neywork node from one or more other network nodes, comparing the hierarchy of the network node with one or more network hierarchies of the one or more other network nodes, and designating one of the network node as a master node based on the comparison. However, Jones is silent with respect to disclosing a wired hierarchical network in which each network node is capable of determining its own level, let alone auto-provision itself as suggested by the instant claims. Therefore, Jones claims 1, 11 and 17 define over the Jones art. 
Accordingly, combining the above references to arrive at the claimed invention would amount to impermissible hindsight. The claims are therefore deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454